Title: To Benjamin Franklin from Le Roy, 17 January 1783
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


De Paris ce 17 Janvier 1783
Il y a des siécles Mon Illustre Docteur que je n’ai eu lhonneur et le plaisir de vous voir et je m’en ennuye beaucoup. Tous ces jours cy Jai voulu Aller à Passy mais incertain de vous y trouver j’ai differré Jusqu’a ce que ce tems des visites fut passé. Enfin pour etre plus sur de passer quelques momens avec vous jai cru qu’il etoit mieux de vous demander à dîner le Jour qui vous conviendra, de Dimanche, lundy ou mardy, car Mde Le Roy desire également d’avoir Lhonneur de vous voir faites moi donc le plaisir mon Illustre Docteur de mander par un mot si vous acceptez ma proposition et pour quel Jour. Je suis bien impatient de vous renouveller dans cette nouvelle année tous mes Voeux pour votre santé et pour tout ce qui peut vous être agreable.
Je me flatte que je n’ai pas besoin de vous dire Mon Illustre Docteur combien je vous suis sincèrement et veritablement attaché pour la Vie
Le Roy
 
Addressed: a Monsieur / Monsieur Franklin Ministre / Plenipotentiaire des Etats unis de / L’amèrique auprès de la Cour de France / en Son hôtel / à Passy
Notation: Le Roy 17 Janvr. 1783.
